Title: John Adams to Abigail Adams, 9 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia April 9. 1796
          
          The H. of R. have not yet determined— The Question is to be calld up on Monday— But the opposition who now call themselves the virtuous Majority, will endeavour Still to postpone it.
          It is now avowed by Mr Bond, the British Chargé D’affaires that the Surrender of the Posts is suspended upon the determination of the H. of R. and who could expect it would be otherwise?
          I have read “The Ministers” dispatches from London. The King could not help discovering his old ill humour. The Mad Ideot will never recover. Blunderer by Nature, Accidents are all against him. Every Measure of his Reign has been wrong. It seems they dont like Pinkney— They think he is no Friend to that Country and too much of a French Jacobin. They wanted to work up some Idea or other of introducing another in his Place: but our young Politician Saw into them too deeply to be duped— At his last Visit to Court the K. passed him without Speaking to him, which you know will be remarked by Courtiers of all Nations. I am glad of it: for I would not have my son go so far as Mr Jay and affirm the friendly Disposition of that Country to this. I know better. I know their Jealousy Envy Hatred and Revenge covered under pretended Contempt.
          I am so fatigued and disgusted with the Insipidity of this dull Life that I am half a Mind to vow that if W. dont Resign I will. The Old Hero looks very grave of late.
          However there is a high Probability that I am upon my last Year of public Life, for if there should not be a Choice by the People I will not suffer a Vote to be given for me in the H. of R. I will never Serve in that high and Responsible situation without Some

foundation of People to stand on. If I should be chosen V. P. only by a Plurality I will refuse. in short there are so many probable Cases in which I am determined to retire that the Probability of it is upon the whole very strong. indeed I feel myself to be a fool to serve here at all.
          I am glad you can cast off the fret upon your Mind— You recd Some Post Note soon after the date of yours of 28 of March which enabled you to face your Creditors and gave you more Courage I hope.
          The Walls in Curtis’s Pasture must be built, or Burrells Corn will not be safe—
          Cleopatra ought not to be fed too high— she should have no Grain—only Hay.
          I am
          
            J A.
          
        